This is an action for damages for injuries suffered by plaintiff as the result of coming in contact with a charged grounded wire, allegedly due to the negligence of defendant. *Page 672 
This case was consolidated for trial and appeal and has been considered by this Court with the case of Short v. Central Louisiana Electric Co., 36 So. 2d 658. The reasons for judgment, as expressed in the opinion of this Court in the case referred to, are applicable in every particular to this cause. However, it is necessary that we point out some distinguishing features resulting from the slight differences in facts.
Our finding of negligence on the part of the defendant as the proximate cause of the accident is exhaustively developed in our opinion in the Short case and need not be further elaborated upon.
Neither the plea of contributory negligence nor the development of the law of rescue which were urged in the Short case have any application under the facts surrounding the injury received by Melder, plaintiff in this suit.
The only feature of the case that requires additional attention is with respect to the quantum of damages. The District Court awarded the sum of $3,516 to plaintiff, of which sum the amount of $516 was made up of an allowance for loss of wages and for doctors, hospital and drug bills. On this point defendant does not complain of the allowances for loss of salary and for expenses incurred, but strenuously urges that an amount of $500 to $1,000 would be a handsome award for injuries, pain and suffering caused by the burns received.
The record shows that Melder was rather severely burned on the left hand and arm, about the back of the shoulders and on the buttocks. Melder was subjected to a severe electrical shock resulting from the absorption of a charge of not less than 1,150 volts which entered into his hands and was discharged through the buttocks and behind the shoulder blades. He was rendered unconscious, and for a short period was semiconscious and irrational. Melder unquestionably suffered severe pain, alleviated by the administration of drugs, during a period of eight days in the hospital. Additionally, we think it is beyond question that he suffered a considerable degree of pain from internal injuries effected by the electrical charge. He was unable to work for a period of about four and a half months. After being discharged from the hospital, within a few days of his return home Melder vomited a substantial amount of blood, and, upon re-examination, was discovered to be suffering from a gastric ulcer which appears, according to a preponderance of the medical testimony, to have resulted from the electric shock and which caused a considerable amount of pain and discomfort.
After consideration of all the factors of pain and suffering and shock, augmented by the stomach ulcer, we do not consider the Court's award of $3,000 to be excessive.
For the reasons assigned, the judgment appealed from is affirmed at appellant's cost. *Page 729